Citation Nr: 0301414	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 
1968 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

The case was previously before the Board in August 2001, 
when it was remanded for additional development to include 
examination of the veteran and medical opinions.  The 
requested development has not been completed.  The Board 
must remand the case to Regional Office again.  


REMAND

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
held that a remand confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the 
present case the RO did not comply with the remand orders 
contained in the August 2001 Remand from the Board.  As 
such, this case must be remanded to the RO for compliance.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The RO found the claim to be not well-
grounded, a basis for denial that the VCAA eliminated.  In 
addition, because the RO has not yet considered whether 
any additional notification or development action is 
required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  The 
August 2001 Board remand specifically required the RO to 
review the claim and ensure that the notification 
requirements of the VCAA were met.  However, there is no 
correspondence from the RO to the veteran that in any way 
mentions the VCAA or informs the veteran of the evidence 
required to substantiate his claim or who will provide the 
evidence.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development 
is undertaken in this case.  

To support his claim, the veteran submitted a private 
toxicology consultation report dated April 1998.  
Initially we note that the very first line of this report 
states "attorney Edward Moody has asked for a medical 
review and toxicology evaluation of the short form 
screening sheet, a cover letter and chest x-ray films for 
[the veteran]."  The veteran is not represented by 
attorney Moody in his current proceedings before the 
Board.  However, the veteran has asserted a long history 
of asbestos exposure which he alleges began during service 
and continued after service during his employment as a 
firefighter.  Based on this, the Board assumes that the 
April 1998 private toxicology report was prepared for some 
sort of litigation related to the veteran's asbestos 
exposure during employment subsequent to service.  It may 
be that the veteran is claiming in private litigation that 
asbestosis was caused by his post service employment, and 
also claiming in his claim for VA disability benefits that 
it was due to his military service.  The RO should again 
request the veteran to indicate the nature of this other 
claim and to provide all records related to it.  The Board 
notes that the retrieval of this evidence depends on the 
cooperation of the veteran to provide information and 
releases.  The RO should also provide notice to the 
veteran of the provisions of 38 C.F.R. § 3.158 (2002) with 
respect to abandoned claims and the impact this would have 
should he fail to cooperate with the RO in their attempts 
to assist him in developing his claim by obtaining these 
records.  The Board specifically notes that the RO did not 
inform the veteran of the provisions of 38 C.F.R. § 3.158 
(2002) with respect to abandoned claims as instructed in 
the August 2001 Board remand.  This must be done.  

Review of the evidence of record also reveals that the 
veteran has not provided a complete account of his post-
service employment history.  In March 1999, the RO 
requested asbestos exposure information from the veteran 
including a complete employment history.  He indicated 
that VA had a complete employment history.  At the March 
2000 hearing, the veteran testified that he has worked as 
a VA employee from 1972 until present.  The RO should 
request the veteran to provide a complete and specific 
history of his employment from his separation from service 
in 1972 until the present.  The RO should also request the 
veteran's employment records from VAMC Little Rock, where 
he apparently works.  If necessary, the RO should obtain 
the appropriate release of these records from the veteran.  

Regarding the veteran's post-service employment, we again 
note that the veteran testified that he has worked as a VA 
employee from 1972 until present.  He testified that he 
received regular examinations as part of his employment.  
In October 1998, the RO requested the veteran's VA medical 
treatment records from VA medical center (VAMC) Little 
Rock.  The reply stated "personell [sic] health appt's 
only.  Requires patient consent."  This leads the Board to 
believe that the veteran has medical records at the VAMC 
which are the result of his being treated because he is an 
employee.  Moreover, in August 2002 a VA examination of 
the veteran was conducted.  The examining physician 
indicated that the veteran had seven chest x-rays which 
did not show any asbestos related changes in the lungs.  
However, none of these reports is of record.  The Board 
believes that there are VA medical records of the veteran 
on file with the VAMC in Little Rock, Arkansas that they 
have not been forwarded to the RO.  The RO must obtain a 
complete copy of all of the veteran's VA medical records.  
If these records are occupational records as a result of 
the veteran's employment, the RO should obtain the 
appropriate release.

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to 
the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board returns to the April 1998 private 
toxicology consultation report.  This report provides a 
diagnosis of asbestos related pneumoconiosis.  The 
interpretation of chest x-rays results is that the veteran 
suffers from pneumoconiosis and pleural thickening, which 
the Board acknowledges are symptoms consistent with a 
diagnosis of asbestos exposure.  However, the accompanying 
pulmonary function test (PFT) results indicate a slight 
obstructive defect and no evidence of a restrictive 
defect.  These findings are inconsistent with a diagnosis 
of asbestosis which is a restrictive respiratory disorder.  
Moreover, the examiner stated that a chest CT study is 
more sensitive than the standard x-ray examination which 
was conducted, and that a CT would be useful in resolving 
any doubt in the diagnosis.  

In May and June 1999 a VA examination of the veteran was 
conducted.  X-ray examination of the chest revealed no 
asbestos related abnormalities.  Moreover, the 
accompanying PFT report shows obstructive defect only, 
which is consistent with the private PFT results noted 
above.  The diagnostic impression was "asbestos related 
lung disease not found."  The disparity between the two 
examination reports needs to be resolved.  Another VA 
examination was conducted in August 2002.  However, this 
examination is inadequate.  The PFT test results are 
simply numerical with no narrative interpretation.  The 
examiner refers to multiple VA chest x-ray reports which 
are not of record.  The ordered CT of the veteran's chest 
was not conducted.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad 
v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Assistance Act of 2000 (VCAA) is 
completed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2002).  The RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should contact the veteran 
and request that he submit a complete 
and specific employment history from his 
separation from service in 1972 until 
the present.  The RO should also request 
the veteran's employment records from 
VAMC Little Rock, where he apparently 
works.  If necessary, the RO should 
obtain the appropriate release of these 
records from the veteran.  

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
claimed asbestosis disability.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements to 
obtain all the relevant records of 
treatment from all the sources listed 
by the veteran which are not already on 
file.  All information obtained should 
be made part of the file.  

4.  The RO should also obtain all the 
records of treatment at VA facilities 
which are not already on file.  
Specifically the RO should request 
complete copies of all of the veteran's 
medical records from VAMC Little Rock.  
This should include all treatment 
records, hospitalization records, 
examination reports, and radiology 
reports.  Even if these records are 
occupational records as a result of the 
veteran's employment at the VAMC, the 
RO should obtain copies of the records. 

5.  The RO should request the veteran to 
explain the nature of the representation 
provided by attorney Edward  Moody and 
to indicate if it is related to a 
lawsuit concerning asbestos exposure 
during the veteran's post service 
employment.  The veteran should be 
requested to provide all medical records 
related to such a suit if it exists.  

6.  The RO will provide notice to the 
veteran of the provisions of 38 C.F.R. 
§ 3.158 (2002) with respect to abandoned 
claims and the impact this would have 
should he fail to cooperate with the RO 
in their attempts to assist him in 
developing his claim by obtaining any of 
the evidence and records indicated in 
paragraphs above 2, 3, 4, and 5 above.  
The RO will specifically inform the 
veteran that he has been uncooperative 
and if he does not provide the requested 
information and releases his claim will 
be denied.  

7.  Following the above, the veteran 
should be accorded the appropriate VA 
pulmonary examination for asbestos 
related disorders.  The report of 
examination should include a detailed 
account of all manifestations of 
pulmonary pathology found to be present.  

	All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
pulmonary function tests should be 
conducted.  The examiner should provide 
a narrative description of the pulmonary 
function test results.  Also a CT and/or 
CAT, whichever is deemed appropriate, of 
the chest needs to be conducted.  The 
Board is specifically ordering this test 
because there is dispute between the 
private and VA chest x-ray reports of 
record.  One indicates asbestos related 
changes in the lungs and one does not.  
The private examination report 
specifically indicates that CT 
examination is more sensitive than 
standard x-rays and would resolve the 
discrepancy.  As such, the Board will 
use these test results, as interpreted 
by the examining physician and 
radiologist, to settle the ambiguity.

	The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The physician 
should provide complete rationale for 
all conclusions reached.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




